Citation Nr: 0530159	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  03-22 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for an upper respiratory 
disorder, claimed as sinusitis.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1982 to 
October 1986, and in the Reserves from July 1989 to July 
2001.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
Regional Office in Lincoln, Nebraska (RO).

The issue of entitlement to service connection for bronchial 
asthma was raised by the veteran in his January 2002 claim.  
Although the RO recognized the claim in its February 2002 
letter as being specifically for bronchial asthma, the 
September 2002 rating decision granted service connection for 
chronic bronchitis, not bronchial asthma.  As these two 
conditions are distinct medical diagnoses, the Board finds 
that the issue of service connection for bronchial asthma has 
not yet been fully adjudicated, and is hereby referred to the 
RO for appropriate disposition.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

In correspondence received in October 2005, the veteran 
requested a videohearing before the Board at the RO.  
Accordingly, this case is remanded to the RO for the 
following action:

The RO should place the veteran's name 
on the docket for a videohearing before 
the Board at the RO, according to the 
date of his October 2005 request for 
such a hearing.

No action is required by the veteran until he receives 
further notice; however, he 


may present additional evidence or argument while the case is 
in remand status at the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

